Citation Nr: 0528608	
Decision Date: 10/25/05    Archive Date: 11/01/05

DOCKET NO.  04-25 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
condition.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for a low back 
disorder.


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from October 1981 to March 
2003.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefits sought on 
appeal.

The veteran currently resides outside of the United States.  
During the pendency of the appeal, the claims folder was 
transferred to the Detroit, Michigan, RO based on the mailing 
address provided by the veteran.  The Detroit RO is now the 
agency of original jurisdiction (AOJ).

The appeal is REMANDED to the RO via the Veteran's Benefits 
Administration, Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


REMAND

Reason for remand:  VA medical opinion.  The veteran contends 
that service connection should be granted for a bilateral 
knee condition, headaches averaging three to four times per 
week, and low back pain.  Service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  
That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).  In order to establish direct service connection 
for a disorder, there must be (1) medical evidence of the 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence of a disease or 
injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) 
(citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).

The RO requested a VA examination in June 2003.  The 
examination was scheduled for July 7, 2003.  The veteran 
failed to appear.  The RO denied the claims on the basis that 
any evidence that would have been obtained during the VA 
examination was thereby unavailable.  However, there is no 
indication in the claims folder that the veteran had notice 
of the July 2003 VA examination.  The veteran indicated in 
his December 2003 VA Form 21-4138, Statement in Support of 
Claim, that he did not in fact receive notice of the 
examination.  In a May 2005 statement, the veteran requested 
that VA stay his claim until such time as he returned to the 
United States and could schedule a medical evaluation.

Upon remand, VBA AMC should first contact the veteran and 
inquire as to when he will return to the United States and be 
available for a VA medical examination.  Thereafter, the 
veteran should be scheduled for a VA examination, as it is 
necessary to render a determination on the merits of the 
veteran's claims. 38 U.S.C.A. § 5103A(d).  Under the 
Veteran's Claims Assistance Act of 2000 (VCAA), an 
examination is necessary to make a decision on a claim, if 
the evidence of record contains the following: (1) competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability and (2) the 
evidence indicates the disability or symptoms may be 
associated with the claimant's active military, naval, or air 
service, but (3) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d).  

A preliminary review of the veteran's service medical records 
reveal he complained of low back pain in August 1983.  He 
reported injuring his back while lifting a sprocket from a 
tank.  At the initial evaluation, the examiner diagnosed a 
possible pulled muscle.  Follow-up examination showed the 
veteran was diagnosed with spasms.  He was prescribed bed 
rest for 48 hours.  There were no further complaints in 
service.  The veteran did complain of low back pain on his 
January 2003 report of medical history.  The spine was 
evaluated as normal during the corresponding report of 
medical examination.  On the January 2003 report of medical 
history, the veteran also reported severe headaches occurring 
three to four times per week and bilateral knee pain.  His 
neurological examination was normal.  The examiner noted 
positive entrapment of the patella bilaterally and diagnosed 
probable patellofemoral syndrome.

VBA AMC should schedule the veteran for a medical evaluation 
by an appropriately qualified physician for the express 
purpose of determining the etiology of any currently 
diagnosed bilateral knee, low back, and/or headache disorders 
which may be present.  The examiner(s) is/are instructed to 
answer the specific questions set forth in the numbered 
paragraphs below.

Accordingly, this appeal is REMANDED to the VBA AMC for the 
following actions:

1.  Please contact the veteran and 
inquire as to when he will return to the 
United States and be available for a VA 
medical examination.  Please follow 
procedures, if any, which VBA may have 
for assisting veterans who live overseas 
with development of their claims.

2.  Schedule the veteran for a VA 
neurology examination by a neurologist 
who will review the medical evidence in 
this case.  The doctor should be asked to 
render an opinion on the following: (1) 
whether the veteran currently has a 
headache disorder, and (2) if yes, is it 
at least as likely as not that the 
currently diagnosed headache disorder 
began during the veteran's active 
military service or, if it preexisted 
service, worsened in severity during 
service?  Any opinions expressed by the 
medical specialist must be accompanied by 
a complete rationale.  (The term "at 
least as likely as not" does not mean 
within the realm of medical possibility, 
but rather that the medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.)

3.  Schedule the veteran for a VA 
orthopedic examination by an orthopedist 
who will review the medical evidence in 
this case.  The doctor should be asked to 
render an opinion on the following: (1) 
whether the veteran currently has a low 
back disorder and/or a bilateral knee 
condition, and (2) if yes, is it at least 
as likely as not that the currently 
diagnosed low back disorder and/or 
bilateral knee condition had its/their 
onset in active military service or 
is/are otherwise related to a disease 
contracted or injury sustained in active 
military service as shown by the service 
medical records?  Any opinions expressed 
by the medical specialist must be 
accompanied by a complete rationale.  
(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.)

4.  The veteran must be properly informed 
of his scheduled VA examinations, and he 
should be given notice of the 
consequences of failure to report for the 
examinations, including an explanation of 
the provisions of 38 C.F.R. § 3.655.  If 
the veteran does not report for the 
examinations, the claims folder should 
include clear documentation of his 
failure to report, including a statement 
as to whether he failed to appear without 
notice, or whether he requested 
cancellation or postponement and 
rescheduling of the examinations.

5.  Following the completion of the 
actions ordered above, readjudicate the 
claims for service connection for 
headaches, a low back disorder, and a 
bilateral knee condition.  If the 
benefits sought on appeal remain denied, 
the veteran should be provided with a 
supplemental statement of the case and 
given an opportunity to respond.  
Thereafter, the case should be returned 
to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


